         Case 1:19-cv-00358-RAH-KFP Document 37 Filed 08/26/19 Page 1 of 2




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

BRANDON RAYMOND BROWN,                                       )
                                                             )
              Plaintiff,                                     )
                                                             )
   v.                                                        )         CIVIL ACTION NO. 1:19-CV-358-ECM
                                                             )
LT. KING, et al.,                                            )
                                                             )
              Defendants.                                    )

                                                        ORDER

          This 42 U.S.C. § 1983 action is pending before the court on an amended complaint

filed by Brandon Raymond Brown, an indigent inmate, in which he challenges the

constitutionality of conditions at the Houston County Jail in April and May of this year.

On August 13, 2019, the court issued orders, a copy of which the Clerk mailed to the

plaintiff. The postal service returned these documents because the plaintiff no longer

resided at the last address he had provided for service. 1                      The order of procedure entered

in this case ordered the plaintiff to “immediately inform the court and the defendants . . .

any change in his address. Failure to provide a correct address to this court within ten (10)

days following any change of address will result in the dismissal of this action.” Doc. 10

at 4, ¶8. The docket maintained in this case indicates that the plaintiff received a copy of

this order.

          It is, however, clear from the foregoing that the plaintiff has failed to comply with

the requirement that he provide the court with a current address. Moreover, this case cannot


1The   last address provided to the court by the plaintiff is the Coffee County Jail.
      Case 1:19-cv-00358-RAH-KFP Document 37 Filed 08/26/19 Page 2 of 2




properly proceed before the court if the whereabouts of the plaintiff remain unknown.

Accordingly, it is

       ORDERED that on or before September 6, 2019 the plaintiff shall show cause why

this case should not be dismissed for his failure to comply with the orders of this court and

his failure to adequately prosecute this action. The plaintiff is specifically cautioned that

if he fails to respond to this order the Magistrate Judge will recommend that this case be

dismissed due to his failure to keep the court apprised of his current address and because,

in the absence of such, this case cannot proceed before this court in an appropriate manner.

       It is further

       ORDERED that the defendants shall file answer or written report to the amended

complaint unless and until further order of this court.

       DONE this 26th day of August, 2019.




                                       /s/ Wallace Capel, Jr.
                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
